Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-11, drawn to a variable capacity turbocharger classified in F02B 37/24.
Group II, claim(s) 12-18 are drawn to a variable capacity turbocharger classified in F02B 37/24.
Group III 19-20 are drawn to a variable capacity turbocharger classified in F02B 37/24.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
1) Group I and II do not relate to a single general inventive concept because Group I requires a first opening of the first bearing hole adjacent to the gap is smaller than a second opening of the first bearing hole adjacent to the nozzle flow path, while Group II does not.  Further, Group II requires that the bearing hole penetrates the ring main body part and the lid, while Group I does not.  Group II does not require that the bearing hole penetrating the lid be smaller adjacent to the gap than the bearing hole adjacent to the nozzle path.

2) Group I and III do not relate to a single general inventive concept because Group I requires a first opening of the first bearing hole adjacent to the gap is smaller than a second opening of the first bearing hole adjacent to the nozzle flow path, while Group III does not. Further, Group III requires that the first rotation shaft and the second rotation shaft have different diameters and align along a rotation axis of the nozzle vane, while Group I does not.

3) Group II and III do not relate to a single general inventive concept because Group III requires that the first rotation shaft and the second rotation shaft have different diameters and align along a rotation axis of the nozzle vane, while Group I does not. Further, Group I requires a first opening of the first bearing hole adjacent to the gap is smaller than a second opening of the first bearing hole adjacent to the nozzle flow path, while Group III does not. 
The inventions of Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of a variable nozzle unit, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Böning et al. (DE102011086310).  Böning discloses a variable nozzle unit (3) including: a first nozzle ring (4) in which a first bearing hole (24) is provided; a second nozzle ring (5) in which a second bearing hole (4a) is provided; a nozzle flow path (Fig. 1 unnumbered) formed between the first nozzle ring and the second nozzle ring; and a nozzle vane (6) disposed in the nozzle flow path and supported by both the first bearing hole and the second bearing hole; and a turbine housing (2) including a scroll flow path (Fig. 1 unnumbered) connected to the nozzle flow path, wherein the first bearing hole penetrates the first nozzle ring and communicates with the scroll flow path through a gap (12) between the first nozzle ring and the turbine housing.  As the common technical features were known in the art at the time of the invention, these cannot be considered special technical features that would otherwise unify the groups
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Direct all inquiries regarding this matter to examiner EDWARD BUSHARD at (571) 272-2283 (phone) or by Fax (571) 273-5279. Normally, the examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD BUSHARD/
Examiner, Art Unit 3746

/AUDREY B. WALTER/Primary Examiner, Art Unit 3746